      Case: 3:20-cv-00151-MJN Doc #: 19 Filed: 01/27/21 Page: 1 of 1 PAGEID #: 1472




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

JUSTIN W. THOMAS,

         Plaintiff,                                   Case No. 3:20-cv-151

vs.

COMMISSIONER OF SOCIAL SECURITY,                      District Judge Michael J. Newman

         Defendant.


      ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
      ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
          (DOC. 18); AND (2) AWARDING PLAINTIFF $1,295.00 IN EAJA FEES


         This Social Security disability benefits appeal is before the Court on the parties’ joint

motion in which they agree that Plaintiff should be awarded attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $1,295.00. Doc. 18. Based upon the

parties’ stipulation in which they present no dispute that all requirements are met for the reasonable

award of EAJA fees, the Court: (1) GRANTS the parties’ joint motion (doc. 18); and (2)

AWARDS Plaintiff EAJA fees in the amount of $1,295.00. As no further matters remain pending

for review, this case remains TERMINATED upon the Court’s docket.

         IT IS SO ORDERED.


Date:     January 26, 2021                            s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States District Judge
